                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TERESA SALGADO PUENTE, o/b/o                                         CIVIL ACTION
B.L.S., a minor child

       v.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security
Administration                                                       NO. 17-4779


                                           ~
               AND NOW,     this/~y of~' 2018, upon consideration of Plaintiff's
Brief and Statement of Issues in Support of Request for Review, defendant's Response to

Request for Review of Plaintiff, and Plaintiff's Reply, and after review of the Report and

Recommendation of United States Magistrate Judge Thomas J. Rueter, it is hereby

                                         ORDERED

               1.     The Report and Recommendation is APPROVED and ADOPTED.

               2.     Plaintiff's Request for Review is GRANTED, and the decision of the

Commissioner of the Social Security Administration is REVERSED to the extent that the matter

is REMANDED to the Commissioner under sentence four of 42 U.S.C. § 405(g) for further

proceedings consistent with United States Magistrate Judge Thomas J. Rueter's Report and

Recommendation.

               3.     Judgment is entered in favor of plaintiff, reversing the decision of the

Commissioner for the purpose of this remand only.

                                                  ?ECOURT:



                                               (k·£i~J.
